DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. US 2012/0045237 (Aoki).
Regarding claim 1, Aoki teaches an image forming method comprising: 
forming a toner image (1) on a recording medium by an image forming device; 
fixing the toner image on the recording medium with heat by a fixing device (90); and 
applying an electric charge by a charge applying device to the recording medium on which the toner image has been fixed by the fixing device, in a state in which an output-adjustable power source for the charge applying device has an electric current that is controlled to be constant (¶0164).  
Regarding claim 2, Aoki teaches the image forming method according to claim 1, wherein the applying applies an electric charge having a polarity opposite to a surface potential of the recording medium subsequent to the fixing to a plurality of recording media including the recording medium on an every-other-medium basis (¶0094), the plurality of recording media being on which images are successively formed (¶0110).  
Regarding claim 3, Aoki teaches the image forming method according to claim 1, wherein the applying applies a voltage having a polarity opposite to a surface potential of the recording medium subsequent to the fixing to the recoding medium (¶0082).  
Regarding claim 4, Aoki teaches an image forming apparatus comprising: 
an image forming device (1) configured to form a toner image on a recording medium; 
a fixing device (90) configured to fix the toner image on the recording medium with heat; 
a charge applying device (charge roller 7, ¶0058) configured to apply an electric charge to the recording medium on which the toner image has been fixed by the fixing device (i.e., toner charge amount, ¶0133); and 
an output-adjustable power source configured to cause the charge applying device to apply the electric charge to the recording medium, in a state in which the output-adjustable power source has an electric current that is controlled to be constant (¶0164).  
Regarding claim 5, Aoki teaches the image forming apparatus according to claim 4, wherein the charge applying device is configured to apply an electric charge having a polarity opposite to a surface potential of the recoding medium subsequent to fixing performed by the fixing device to a plurality of recording media including the recording medium on an every-other-medium basis (the claimed language is anticipated by continuous printing since continuous printing “includes” every-other page), the plurality of recording media being on which images are successively formed (¶0076-¶0083). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852